
	
		I
		111th CONGRESS
		1st Session
		H. R. 1111
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote as a renewable energy source the use of
		  biomass removed from forest lands in connection with hazardous fuel reduction
		  projects on certain Federal land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wildfire Risk Reduction and Renewable
			 Biomass Utilization Act.
		2.Promotion of use
			 of biomass removed through hazardous fuel reduction projects as energy
			 source
			(a)FindingsCongress makes the following
			 findings:
				(1)Large-scale insect infestations in several
			 regions of the United States, combined with other factors, such as accumulation
			 of fuel materials, increased settlement in and near forested areas, and
			 prolonged drought, have increased the likelihood of unusually severe wildfires
			 that pose a threat to lives and property in nearby communities.
				(2)The Healthy
			 Forests Restoration Act of 2003 (Public Law 108–148; 16 U.S.C. 6501 et seq.) is
			 intended to facilitate removal of biomass from forest lands, particularly those
			 located within the wildland-urban interface, in order to reduce the fuels for
			 severe wildfires.
				(3)Reducing the risk
			 of severe wildfires would be further facilitated if the biomass removed in
			 connection with hazardous fuel reduction projects under the Healthy Forests
			 Restoration Act of 2003 were considered a source of renewable fuel for purposes
			 of the renewable fuel standard established by subtitle A of title II of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140).
				(b)PurposeThe purpose of this section is to revise
			 the definition of renewable biomass established by section 201 of the Energy
			 Independence and Security Act of 2007 so as to facilitate and encourage the use
			 of biomass removed from certain additional forest lands as an energy source, in
			 order to reduce the risk of severe wildfire to communities, infrastructure, and
			 water supplies.
			(c)Expansion of
			 definition of renewable biomass To include certain forest biomassSubparagraph (I) of section 211(o)(1) of
			 the Clean Air Act (42 U.S.C. 7545(o)(1)), as amended by section 201 of the
			 Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat.
			 1519), is amended by adding at the end the following new clause:
				
					(viii)Biomass removed in connection with an
				authorized hazardous fuel reduction project, as defined in paragraph (2) of
				section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511),
				from lands within the wildland-urban interface, as defined in paragraph (16) of
				such section, except that the term—
						(I)does not include biomass removed from
				Federal land containing old growth forest or late successional forest unless
				the Secretary of the Interior or the Secretary of Agriculture, as appropriate,
				determines that the removal of organic material from such land is appropriate
				for the applicable forest type and maximizes the retention of late-successional
				and large and old growth trees, late-successional and old growth forest
				structure, and late-successional and old growth forest composition; and
						(II)does not apply to biomass removed from
				Federal land on which the removal of vegetation is prohibited, including
				components of the National Wilderness Preservation System, wilderness study
				areas, inventoried roadless areas, components of the National Landscape
				Conservation System, units of the National Park System, or National
				Monuments.
						.
			
